DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive. 
	Applicant asserts on pages 7-8 of Remarks, that "The Office Action alleges that Gross discloses “the mobility information comprises an indication indicating whether the terminal device is stationary or movable,” as cites paragraph 1059 of Gross, in support thereof. Office Action at p. 3. The Office Action further alleges that “it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia as modified by Gross with Lee such that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode.” /d. at p. 4. Applicants respectfully submit that this allegation of the Office Action amounts to mere speculation and does not provide the suggestion or motivation necessary to make the proposed combination. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” See, Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 448 (Fed. Cir. 1996) (citing In re Wesslau, 353 F.2d 238, 241 (CCPA 1965)). In the present matter, Applicants respectfully submit that it is impermissible to only pick and choose the disclosure of Gross with respect to “indicating whether the terminal device is stationary or movable” to combine with the teachings of Ahluwalia or Lee without considering the full appreciation of what Gross fairly suggests to one of ordinary skill in the art. Gross is directed to populating a mobile application with information previously viewed by a user in a different mobile application, whereas, Ahluwalia is directed to paging a terminal device based on identifying its serving cell, and Lee is directed to reducing signaling overhead at the terminal device by multicasting a request message to lower nodes when it is determined that the terminal device is in idle mode. In Gross, the mobility information of the terminal device is merely used to populate its location from one mobile application to another. Gross does not use the mobility information of the terminal device to “[determine] a paging policy for the terminal device according to the mobility information,” as recited in Claim 1. Indeed, Gross, is silent with respect to “paging policy for the terminal device”. Thus, Gross does not suggest to one of ordinary skill in the art to modify its teachings with teachings of Ahluwalia or Lee to make the claimed invention. Therefore, it is impermissible to pick and choose a teaching of Gross so much of it as just to support a given position, to the exclusion of other parts necessary to full appreciation of what Gross fairly suggest to one of ordinary skill in the art. Thus, it would not be obvious to one of ordinary skill in the art and one of ordinary skill in the art would not be motivated to combine teachings of Gross with Ahluwalia or Lee to make the claimed invention. Therefore, the proposed combination of Ahluwalia-Gross-Lee is improper. Other cited references do not cure these deficiencies of proposed combination of Ahluwalia-Gross-Lee." 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, each of Ahluwalia, Gross, and Lee relate to signaling in wireless communications networks. Specifically, the mobile applications disclosed by Gross use SMS and MMS protocols (see paragraphs [0648]-[0653]). Therefore, contrary to Applicant's assertion, Gross does suggest to one of ordinary skill in the art to modify its teachings with the teachings of Ahluwalia and Lee.
Applicant’s arguments with respect to the new features of claims 1, 11, and 16 have been considered but are moot because they do not apply to the new reference, Vaidya, relied on in the current rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claims 1-6, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al., U.S. Patent Application Publication 2015/0289229 (hereinafter Ahluwalia), in view of Gross et al., U.S. Patent Application Publication 2016/0360336 (hereinafter Gross), further in view of Vaidya, U.S. Patent Application Publication 2014/0155109 (hereinafter Vaidya).
	Regarding claim 1, Ahluwalia discloses a method implemented at a core network node (disclosed is a paging method implemented at a HeNB GW [“core network node”], according to [0081], Fig. 6), comprising: 
	receiving mobility information of a terminal device from an access network node serving the terminal device (the HeNB GW receives location history information [“mobility information”] for a UE [“terminal device”] from a HeNB [“access network node”] serving said UE, according to [0082]-[0087], [0118]-[0119], Fig. 6 [step 605]); and 
	determining a paging policy for the terminal device according to the mobility information (the HeNB GW defines a paging area [“determining a paging policy”] for the UE based on the UE’s past mobility, according to [0091], [0118]-[0119], Fig. 6 [step 609]).
	Ahluwalia does not expressly disclose that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode, and fetching, from at least another 
	Gross discloses that the mobility information comprises an indication indicating whether the terminal device is stationary or movable (a mobile device attribute indicates whether that mobile device is stationary or moving, according to [1059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia with Gross such that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the delivery of relevant content to a mobile device user (Gross:  [0003]).
	Neither Ahluwalia nor Gross expressly discloses that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode, and fetching, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.
	Vaidya discloses that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode (pages are sent to the base stations of a UE’s tracking area while said UE is in idle mode, according to [0013]-[0014]), and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia as modified by Gross with Vaidya such that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode, and fetching, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate locating a mobile device that is conserving power (Vaidya:  [0014]).
	Regarding claim 11, Ahluwalia discloses an apparatus (disclosed is a HeNB GW [“apparatus”], according to [0076], Fig. 5 [element 13]), comprising: 
	one or more processors (the HeNB GW comprises a controller, according to [0076], Fig. 5 [element 503]); and 
	one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more 
	receive mobility information of a terminal device from an access network node serving the terminal device (the HeNB GW receives location history information [“mobility information”] for a UE [“terminal device”] from a HeNB [“access network node”] serving said UE, according to [0082]-[0087], [0118]-[0119], Fig. 6 [step 605]); and 
	determine a paging policy for the terminal device according to the mobility information (the HeNB GW defines a paging area [“determine a paging policy”] for the UE based on the UE’s past mobility, according to [0091], [0118]-[0119], Fig. 6 [step 609]).
	Ahluwalia does not expressly disclose that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that the one or more memories, computer program codes and one or more processors configured to cause the apparatus to determine the paging policy for the terminal device 
according to the mobility information comprise one or more memories, computer program codes, and one or more processors configured to cause the apparatus to
determine a paging area for the terminal device even if the terminal device is in idle mode, and fetch, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia with Gross such that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the delivery of relevant content to a mobile device user (Gross:  [0003]).
	Neither Ahluwalia nor Gross expressly discloses that the one or more memories, computer program codes and one or more processors configured to cause the apparatus to determine the paging policy for the terminal device according to the mobility information comprise one or more memories, computer program codes, and one or more processors configured to cause the apparatus to determine a paging area for the terminal device even if the terminal device is in idle mode, and fetch, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.
	Vaidya discloses that the one or more memories, computer program codes and one or more processors configured to cause the apparatus to determine the paging policy for the terminal device according to the mobility information comprise one or more 
	fetch, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node (an MME collects cell IDs from cell sites, which are neighbors of the last visited cell site [“wherein the other access network node is distinct from the access network node”], that are within a UE’s tracking area [“paging area”], and sends page requests to these neighboring cell sites, according to [0020]-[0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia as modified by Gross with Vaidya such that the one or more memories, computer program codes and one or more processors configured to cause the apparatus to determine the paging policy for the terminal device according to the mobility information comprise one or more memories, computer program codes, and one or more processors configured to cause the apparatus to determine a paging area for the terminal device even if the terminal device is in idle mode, and fetch, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.

	Regarding claim 16, Ahluwalia discloses an apparatus (disclosed is a UE, according to [0073], Fig. 3 [element 3]), comprising: 
	one or more processors (the UE comprises a controller, according to [0073], Fig. 3 [element 75]); and 
	one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more processors, cause the apparatus (the controller operates in accordance with software instructions stored in the UE’s memory, according to [0073], Fig. 3 [element 85]) at least to: 
	determine mobility information of the apparatus (the UE determines its location information using GPS means, according to [0083]); and 
	provide the mobility information to a core network node for determination of a paging policy for the apparatus, through an access network node serving the apparatus (the UE location information is provided to a HeNB GW [“core network node”] via a HeNB [“access network node serving the apparatus”] so that said HeNB GW can determine a paging area [“paging policy”] for said UE, according to [0084]-[0085], [0091], Fig. 1a).
	Ahluwalia does not expressly disclose that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that the one or more memories, computer program codes, and one or more processors 
	Gross discloses that the mobility information comprises an indication indicating whether the terminal device is stationary or movable (a mobile device attribute indicates whether that mobile device is stationary or moving, according to [1059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia with Gross such that the mobility information comprises an indication indicating whether the terminal device is stationary or movable, nor that determining the paging policy comprises determining a paging area for the terminal device even if the terminal device is in idle mode.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the delivery of relevant content to a mobile device user (Gross:  [0003]).
	Neither Ahluwalia nor Gross expressly discloses that the one or more memories, computer program codes, and one or more processors configured to cause the 
	Vaidya discloses that the one or more memories, computer program codes, and one or more processors configured to cause the apparatus to provide the mobility information to the core network node for determination of the paging policy for the apparatus, through the access network node serving the apparatus, comprise one or more memories, computer program codes, and one or more processors configured to cause the apparatus to provide a paging area for the terminal device even if the terminal device is in idle mode (pages are sent to the base stations of a UE’s tracking area while said UE is in idle mode, according to [0013]-[0014]), and 
receive a paging message from the core network node, wherein the paging message is a response to the core network node receiving, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node (an MME collects cell IDs from cell sites, which are neighbors of the last visited cell site [“wherein the other access network node is distinct from the access 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia as modified by Gross with Vaidya such that the one or more memories, computer program codes, and one or more processors configured to cause the apparatus to provide the mobility information to the core network node for determination of the paging policy for the apparatus, through the access network node serving the apparatus, comprise one or more memories, computer program codes, and one or more processors configured to cause the apparatus to provide a paging area for the terminal device even if the terminal device is in idle mode, and receive a paging message from the core network node, wherein the paging message is a response to the core network node receiving, from at least another access network node, an identifier of a cell in the paging area that is currently serving the terminal device, wherein the other access network node is distinct from the access network node.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate locating a mobile device that is conserving power (Vaidya:  [0014]).
	Regarding claim 2, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 1.  Additionally, Ahluwalia discloses sending a first request for an identifier of a serving cell of the terminal device to the access network node, in response to the mobility information indicating that the terminal device is stationary (if the UE is determined to be stationary, then a relatively smaller paging area is determined, and the 
	receiving a first response to the first request from the access network node to obtain the identifier of the serving cell in the first response (the cell ID of the HeNB serving the UE is obtained by the HeNB GW, according to [0082]-[0083]).
	Regarding claim 3, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 2.  Additionally, Ahluwalia discloses that the determined paging policy indicates that a paging area for the terminal device comprises the serving cell of the terminal device (the paging policy is to send a page within a paging area that includes the most recently known cell to serve the UE, according to [0082]-[0083]).
	Regarding claim 4, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 3.  Additionally, Ahluwalia discloses paging the terminal device in the serving cell, in response to a paging request for the terminal device (a paging request is sent to each HeNB of the paging area, according to [0092], Fig. 6 [step 611]). 
	Regarding claim 5, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 4.  Additionally, Ahluwalia discloses that said paging the terminal device in the serving cell comprises: 
transmitting a paging message for the terminal device to the access network node, wherein the paging message comprises the identifier of the serving cell to indicate the access network node to page the terminal device in the serving cell (a paging request is sent to each HeNB of the paging area (the paging request therefore necessarily comprises the serving cell identifier), according to [0092], Fig. 6 [step 611]).

Regarding claim 8, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 2.  Additionally, Ahluwalia discloses determining whether to update a record of a current serving cell of the terminal device at the core network node, based at least in part on the obtained identifier (a record of the current serving cell is updated when it is determined that the UE has moved into a new cell, according to [0004], [0095]).
	Regarding claim 9, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 1.  Additionally, Ahluwalia discloses that the determined paging policy indicates that a paging area for the terminal device comprises a tracking area to which the terminal device belongs, in response to the mobility information indicating that the terminal device is movable (for a UE that is determined to be in a high mobility state, all cells of said UE’s tracking area are paged, according to [0095]-[0096]).
	Regarding claim 10, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 9.  Additionally, Ahluwalia discloses paging the terminal device in the tracking area, in response to a paging request for the terminal device (in response to a paging request, the UE is paged in the tracking area, according to [0094]-[0096]).

	send a first request for an identifier of a serving cell of the terminal device to the access network node, in response to the mobility information indicating that the terminal device is stationary (if the UE is determined to be stationary, then a relatively smaller paging area is determined, and the HeNB GW will use multi step paging, according to [0095]-[0096], whereby, in multi step paging, said HeNB GW obtains the cell ID of the HeNB serving the UE [“an identifier of a serving cell of the terminal device”], according to [0081]-[0083]); and 
	receive a first response to the first request from the access network node to obtain the identifier of the serving cell in the first response (the cell ID of the HeNB serving the UE is obtained by the HeNB GW, according to [0082]-[0083]).
	Regarding claim 17, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 16.  Additionally, Ahluwalia discloses that the mobility information indicates that the terminal device is stationary, and wherein the paging policy indicates that a paging area for the terminal device comprises a serving cell of the terminal device (the UE is determined to be stationary, according to [0095], whereby the paging policy is to send a page within a paging area that includes the most recently known cell to serve the UE, according to [0082]-[0083]).
	Regarding claim 18, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 16.  Additionally, Ahluwalia discloses that the mobility .

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia in view of Gross in view of Vaidya as applied to claim 6 above, further in view of Ward et al., U.S. Patent Application Publication 2015/0181550 (hereinafter Ward).
	Regarding claim 7, the combination of Ahluwalia, Gross, and Vaidya discloses all the limitations of claim 6.
	Neither Ahluwalia, Gross, nor Vaidya expressly discloses sending a second request for an identifier of a cell currently serving the terminal device to an access network node currently serving the terminal device, in response to a success of paging the terminal device in the tracking area; and receiving a second response to the second request from the access network node currently serving the terminal device to obtain the identifier of the cell currently serving the terminal device in the second response.
	Ward discloses sending a second request for an identifier of a cell currently serving the terminal device to an access network node currently serving the terminal device, in response to a success of paging the terminal device in the tracking area (after a paging procedure is conducted with a mobile device, a request for the serving cell identifier is sent to a E-SMLC, according to [0053]-[0054], Fig. 6 [steps 605 and 607]);
	and receiving a second response to the second request from the access network node currently serving the terminal device to obtain the identifier of the cell currently 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahluwalia as modified by Gross as modified by Vaidya with Ward by sending a second request for an identifier of a cell currently serving the terminal device to an access network node currently serving the terminal device, in response to a success of paging the terminal device in the tracking area; and receiving a second response to the second request from the access network node currently serving the terminal device to obtain the identifier of the cell currently serving the terminal device in the second response.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the processing of commercial application server location requests for mobile devices that utilize a variety of wireless networks (Ward:  [0001]-[0003]).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645